Citation Nr: 1144713	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for residuals of left hand and wrist burn injuries.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to November 1968 and also had subsequent periods of National Guard and Reserve duty from February 1971 to February 1991, with numerous periods of active duty for training (ACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision which denied service connection for residuals of flash burns of both wrists and hands.  The case was previously before the Board in July 2010 and June 2011, when it was remanded, in part for additional development 


FINDING OF FACT

The Veteran's burn injuries of the left hand and wrist in service were acute and resolved without residual pathology; the preponderance of the evidence is against a finding that any current left hand disability is related to a burn injury in service.


CONCLUSION OF LAW

Service connection for residuals of left hand and wrist burn injuries is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  A November 2006 letter explained the evidence necessary to substantiate the claim for service connection for residuals of burns to both hands.  This letter also explained the evidence VA was responsible for providing and the evidence he was responsible for providing; and in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), they also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA hands examination in March 2009 (with addenda in December 2009 for both hands and July 2011 for the left hand only).  His claims file was not available at the time of the examination; however, it was reviewed in connection with preparation of the addenda.  The examination report and addenda, combined, are adequate for rating purposes, as they provide a medical opinion based on a thorough review of the Veteran's medical history and an examination that included notation of all findings necessary for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial [i.e., rather than strict] compliance with the Board's remand instructions).  The Veteran has not identified any pertinent evidence that remains outstanding (in a September 2011 statement, the Veteran indicated that he has "no other information or evidence to submit").  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs show that on August 26, 1964 he sustained 1st and 2nd degree electrical burns to both hands and wrists.  He was initially given Demerol and his burns were soaked and cleaned.  On September 1, 1964, he complained of pain around the wrists, the assessement was burn with infection.  After follow-up on September 3 and 8, 1964, the remaining STRs and postservice treatment records are silent for complaints or treatment pertaining to the hand and wrist burn injuries.  

Postservice private treatment records show that the Veteran reported no left arm pain on initial neurosurgical consultation in October 2002.  In September 2005, he complained primarily of right hand discomfort, although both hands were somewhat involved.  He reported a two year history of problems, particularly with positioning the hands for driving, reading and, most recently, sleeping.  

In a November 2007 statement, the Veteran claimed nerve problems which resulted from the electrical/flash burns he sustained during active duty service (he submitted the September 2005 private treatment records in support of this assertion.)

A February 2009 Decision Review Officer Informal Hearing report notes that the Veteran is claiming that his August 1964 electrical burns to the hands and wrists have chronic residuals, including carpal tunnel syndrome, pain and stiffness, skin discoloration, and/or neuropathy.  It was requested that the Veteran's hands and wrists be examined to identify any/all residuals of the electrical burn injuries in service.  

A March 2009 report of VA examination of the hands and wrists notes that the Veteran's claims file was not available for review at the time of examination.  The examiner [correctly] noted that the Veteran had sustained 1st and 2nd degree electrical burns to the hands and wrists in August 1964; did repairs on ground equipment for airplanes such as generators, winches, and compressors and retired from the Oregon National Guard in 1994; and retired in March 2001 from 20 years working as an electrician doing traffic signals maintenance, installation and repairs.  The Veteran reported that the skin on his hands and wrists had healed by the time of his discharge from active duty service in November 1968 but was still sensitive to sunlight - he could easily get sunburned, with blistering on the backs of the hands (and so had to be careful).  He reported on examination that he had no further problems with the skin on his hands (as to rashes or burning), and stated that his hands were not as sensitive to sunlight and other irritants as they used to be.  He reported episodes of left hand numbness if he held on to a steering wheel for more than 10 to 15 minutes without releasing.  The numbness went away after he lowered his hand and moved it for a couple of minutes.  Such symptoms had not changed since he had his testing done in 2005.  Physical examination revealed no scarring or skin abnormalities on his left hand or wrist; there was intact 4 mm (millimeter) two-point discrimination on all digits of the left hand.  The Veteran had some triggering of left small finger flexion, but could fully extend and grip.  The impression was history of burns to right and left hand, healed with no scarring, no contractures or other restrictions identified; trigger fingers on both hands, not related to burns in military service; and paresthesias in the left hand with no significant motor or sensory loss.  The examiner opined that, with currently available information, neurological changes in the left hand would be less likely than not secondary to his burns or military service.  The examiner also opined that, with currently available information, the first and second degree burns of the Veteran's hands and wrists are less likely than not to be the cause of his carpal tunnel and wrist neuropathies.  

A December 2009 addendum to the March 2009 examination report notes that the Veteran's claims file was reviewed, and that he had returned for another examination.  The examiner noted the Veteran's medical history as was previously reported.  The Veteran stated that his "left hand bothers him 10 out of a possible 10."  He reported having episodes of left hand numbness in the 1980s and that he underwent electro-diagnostic testing of both hands in the 1990s which found abnormalities, right hand greater than left.  [Left hand nerve studies could not be located among the Veteran's medical records.]  He reported he spent over 20 years working with his hands in the outdoors and in the cold elements, fixing traffic signals and lights for the state of Oregon.  He reported increasing left hand night pain in the last year, but no new injuries, evaluations, or treatment.  He complained of left hand numbness at the fingertips all the time, increased pain at night, and a numb feeling on the palm of his left hand during the daytime.  The Veteran reported that these symptoms had caused him to have a weakened grip (as when lifting a wine bottle or a water bottle) for the last year.  On physical examination, he could touch the tip of his thumb to all four fingers, the side of his thumb to the side of all four fingers, and his fingertips to the palmer crease.  He had intact sharp touch, light touch, and 5 mm two-point discrimination in all digits of both hands.  He was not tender on the palmer aspect of the proximal phalanx of his left thumb.  Tonals and Phalen's tests were negative in both hands, he had good capilary fill in circulation in both hands, no abnormalities of the skin, and no scarring of either hand or wrist.  The examiner noted that the Veteran had intact sensory findings in his left hand, without evidence of neurologic deficit.  He had lesser grip in his left hand but, as his right hand was dominant, he would be expected to have a lesser grip on the left.  The examiner noted that the Veteran had no evidence of scarring or residuals of burns to his left hand on examination or on review of his medical history, and opined that it would be speculation to attribute his left hand paresthesias and pains to the hand burns that occurred in 1964.  The examiner also opined that, with information available today, it would be speculation to attribute neurologic or orthopedic  problems in the Veteran's left hand to the burn he sustained in 1964.  

Private treatment records show that the Veteran underwent EMG and nerve conduction study of the left upper extremity in May 2010 which demonstrated he had left carpal tunnel syndrome, with evidence of moderately severe myelin involvement and chronic axonal involvement; a left carpal tunnel release was performed in May 2010.
A July 2011 addendum to the March 2009 examination notes the May 2010 nerve conduction study was reviewed, and includes the provider's  opinion that, with currently available information, the Veteran's left carpal tunnel syndrome is less likely associated with his 1st and 2nd degree burns of 1964.  The examiner explained that, "carpal tunnel syndrome may be increased in associated [sic] with the combination of force, repetition and posture over time; also may be increased with increasing age, as well as diabetes.  Veteran's left carpal tunnel syndrome is more likely associated with combination of force, repetition and posture over time; as well as age."  In connection with this opinion, the examiner reviewed UpToDate (an online medical reference source which utilizes a comprehensive peer reviewed, evidence-based summary of over 375 journals; other resources and updates are added as new information is published; and a new peer-reviewed version is issued every four months) and listed numerous risk factors and conditions which have been associated with carpal tunnel syndrome; hand and wrist burn injuries were not included in this list of risk factors and associated conditions.  

The Board finds that the preponderance of the evidence is against a finding that any current left hand or wrist disability is related to the Veteran's service/burn injuries therein.  Although he was treated for 1st and 2nd degree electrical burns to both hands and wrists during service in August 1964, those injuries were acute and transitory (and resolved), as reflected by STRs which show September 8, 1964 as the last treatment for the Veteran's hand burn injuries in service (and noted in March 2009, December 2009 and July 2011 VA examiner's opinions).  Specifically, the March 2009 opinion states that the Veteran's left hand burn injuries healed with no scarring, contractures or other restrictions, and that his trigger fingers and neurological changes in the left hand would be less likely than not secondary to his burns or military service.  Similarly, the December 2009 VA examiner opined that it would be speculation to attribute neurologic or orthopedic problems in the Veteran's left hand to the burn he sustained in 1964.  Finally, the July 2011 VA examiner reviewed the May 2010 left upper extremity nerve conduction study and opined that the Veteran's left carpal tunnel syndrome is less likely associated with his 1st and 2nd degree burns of 1964.  The March 2009 opinion is based on an accurate medical history, the December 2009 and July 2011 opinions are based on a review of the entire record, the March 2009 and December 2009 opinions are based on examination of the Veteran.  All three opinions reflect consideration of the Veteran's allegations and accurately note the clinical history of the claimed disability.  The December 2009 and July 2011 opinions are supported by stated rationale, which cites to the clinical evidence of record (the July 2011 opinion also cites to medical reference material.)  Thus, the VA opinions are probative evidence in the medical nexus question presented.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Furthermore, there is no competent (medical opinion) evidence to the contrary (i.e., even suggesting that there may be a nexus between the Veteran's current left hand nerve disability and his service).  Consequently, the opinions are persuasive.  The evidence of the Veteran's 20 year employment history of working with his hands outdoors as an electrician maintaining traffic lights and of chronic left upper extremity pathology being first documented in September 2005, 41 years after his burn injury in service  is, of itself, compelling evidence against the Veteran's claim for service connection for residuals of left hand and wrist burn injuries.  The United States Court of Appeals for the Federal Circuit has held that such lengthy time interval between service and the initial postservice evidence of a disability is (of itself) a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (in a claim seek to establish service connection on the basis a disability was aggravated by service).

There is no competent evidence that relates the Veteran's left hand pathology (carpal tunnel syndrome) to his service, or even suggests there may be such nexus.  The etiology of the disability (carpal tunnel and complaints of left hand numbness/weakness) is a complex medical question that requires medical knowledge/training.  See Espiritu v. Derwinski, 2 Vet. App. 492,497 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran lacks the training/experience to offer a probative opinion in the matter.  

As the preponderance of the evidence is against the Veteran's claim of service connection for residuals of left hand and wrist burn injuries, such claim must be denied.

ORDER

Service connection for residuals of left hand and wrist burn injuries is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


